DETAILED ACTION
This office action is response to 12/03/2021. Claims 1-27 are amended. Claims 1-27 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 11-13 in Remarks, filed 12/03/2021, with respect to claims 1-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hinman (US 2013/0106577 A1) in view of Hodges (US 2015/0213427 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-27 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10 and 19, the prior art of record, specifically Hinman (US 2013/0106577 A1)  teaches a RFID reader system including an RFID tag and an RFID reader, a method of authorizing the RFID reader, the method comprising the RFID tags performing the following steps: automatically selecting an authorization sequence using a controller; an authorization-signal receiving step of receiving a plurality of successively-transmitted RFID authorization signals sequentially, and determining respective authorization-signal characteristics of received authorization RFID read signals, wherein characteristic is selected from the group consisting of a received power level of the respective authorization signal, the time interval between the respective 
Prior art of record, Hodges (US 2015/0213427 A1) teaches a monitoring system for notifying a system for detecting ATM skimmers comprising: a memory storing instructions; and one or more processors that execute the instructions to perform one or more operations for detecting ATM skimmers, the operations including: receiving radio frequency (RF) signal data corresponding to one or more detected RF signals emitted by an ATM and detected by an antenna located within communication range of the ATM, determining one or more unidentified RF signals of the detected ATM RF signals that differ from one or more baseline RF signals, determining whether the one or more unidentified RF signals are present for a predetermined period of time, and determining whether a skimmer is present at the ATM based on a determination that the one or more unidentified RF signals are present for the predetermined period of time (para 051, FIG. 5, system 500 include a 3D scanner (i.e., RF scanner} adapted to transmit ).
However, the prior arts of record fail to teach, make obvious, or suggest, a method of detecting  and identifying authorized signal characteristic associated with authorized RF signal; transmitting,   authorized RF signal: receiving, at the RF scanner, in response to transmitting  RF signal, , wherein RF signal is different than the at least one authorized RF signal; determining, a presence of the unauthorized RF device based on authorized signal characteristic or the one or more incoming signal characteristic; and transmitting an alarm message in response to determining the presence of the unauthorized RF device., as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-27 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689